Citation Nr: 0942186	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral 
leg/foot disability, to include as secondary to the service-
connected cervical spine disability.

2.  Entitlement to service connection for depression, to 
include as secondary to the service-connected cervical spine 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left arm/shoulder disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and March 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The August 2004 
rating decision granted service connection for a cervical 
spine disability (claimed as neck injury).  A 10 percent 
rating was assigned, effective August 17, 1998.  The Veteran 
appealed the initial rating assigned.  The March 2006 rating 
decision denied service connection for a bilateral leg/foot 
disability and depression, and denied reopening of the claim 
for service connection for a left arm/shoulder disability.

Although in his October 2006 VA Form 9, the Veteran requested 
a hearing before a Veterans Law Judge, he submitted a 
statement in November 2006 which indicates his wish to 
withdraw his hearing request.  As such, the hearing request 
is considered withdrawn.

The Board notes that in the September 2006 statement of the 
case the RO reopened and then denied the claim seeking 
service connection for a left arm/shoulder disability.  The 
Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 
(Fed.Cir. 1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been 
submitted to reopen the previously denied claim.  

The issues of entitlement to service connection for a 
bilateral leg/foot disability, entitlement to service 
connection for depression, entitlement to service connection 
for a left arm/shoulder disability on the merits, and 
entitlement to an initial rating in excess of 10 percent for 
cervical spine disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service connection for a left arm/shoulder disability was 
denied in an unappealed May 2004 rating decision; the 
evidence received since the May 2004 decision includes 
evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is sufficient 
to establish a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied service 
connection for a left arm/shoulder disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left 
arm/shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that: (1) notifies him or her of the 
evidence and information necessary to reopen the claim (ie., 
describes what is meant by new and material evidence under 
either the old or new standard); (2) identifies what specific 
evidence is required to substantiate the element or elements 
needed for service connection that were found insufficient in 
the prior denial on the merits; and (3) provides general VCAA 
notice for the underlying service connection claim.  

The Board notes that because of the favorable determination 
with respect to whether new and material evidence has been 
submitted to reopen the service connection claim for a left 
arm/shoulder disability, and the need to remand for 
additional information with regard to the merits of the 
claim, no further discussion of VCAA compliance is needed 
with respect to the claim.  

Governing Laws and Regulations for Claims to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


Analysis

Service connection for a left shoulder/arm disability was 
denied in a May 2004 rating decision.  The Veteran received 
notice of this denial by letter dated in the same month.  He 
did not appeal the decision; therefore, it became final.  
38 C.F.R. § 20.1103.

The evidence of record at the time of the May 2004 denial 
included the service treatment records, VA treatment records, 
and an April 2004 VA examination report.  The claim was 
denied on the basis that the service treatment records are 
negative for a left arm/shoulder disability and there was no 
evidence of a current diagnosis of a left arm/shoulder 
disability which was related to active service.

The subsequently received evidence includes a May 2006 letter 
from the Veteran's treating VA physician which states that 
the Veteran's service-connected cervical spine disease causes 
severe pain in his neck and shoulder, with radiation down his 
arms.  This evidence is not cumulative or redundant and it 
relates to an unestablished fact necessary to substantiate 
the claim, namely a nexus between the current left 
arm/shoulder complaints and the service-connected cervical 
spine disability.  Therefore it is new and material, and 
reopening of the claim is in order.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a left 
arm/shoulder disability is granted.


REMAND

The Veteran claims that he is entitled to a higher initial 
rating for his service-connected cervical spine disability 
because it is more severe than is reflected by the current 10 
percent rating.  Specifically, in an October 2006 statement 
associated with his VA Form 9, he stated that the range of 
motion of his cervical spine is worse than what is shown at 
the VA examination.  He stated that the pain set in sooner 
than is reflected by the examination report.  He further 
stated that his pain level is greater than was characterized 
by the RO.  In his notice of disagreement, he stated that he 
suffers from extreme weakness.  The Board notes that the 
Veteran has not undergone a VA examination (for the purpose 
of determining the severity of his cervical spine disability, 
to include range of motion testing) since March 2005; 
therefore, a new VA examination is in order.

Because the Board has determined that a medical examination 
is necessary in the instant case, the Veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

With regard to the claim for entitlement to service 
connection for a left arm/shoulder disability on the merits, 
as well as the claims for entitlement to service connection 
for a bilateral leg/foot disability and entitlement to 
service connection for depression, the Board notes that in an 
October 2006 statement associated with his VA Form 9, the 
Veteran indicated that his left arm/shoulder/hand problems 
are tied to his cervical spine disease.  He also indicated 
that his leg problems and foot pain are secondary to his 
cervical spine disease.  Finally, he stated that he is 
depressed due to the constant pain in his legs, feet, arm and 
hand.  

Unfortunately, the Veteran has not received proper VCAA 
notice regarding his secondary service connection claims.  
None of the notice letters informs the Veteran of the 
evidence and information needed to establish service 
connection on a secondary basis as provided for by 38 C.F.R. 
§ 3.310 (2009).  Therefore, corrective notice must be 
provided on remand.

Notably, service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

With regard to the claim for service connection for left 
arm/shoulder disability, the Board finds that further 
development is needed before the claim can be adjudicated on 
the merits.  The Veteran contends that he has had left 
arm/shoulder problems ever since service, and he believes 
that these problems are etiologically related to his in-
service neck injury/service-connected cervical spine 
disability.  

The service treatment records are negative for a left 
arm/shoulder complaints or findings and the separation 
examination report notes normal examination of the upper 
extremities.  

The post-service medical records reveal that a February 1977 
VA treatment record notes complaints of left shoulder pain.  
X-ray studies revealed deformity of the lateral end of the 
left clavicle, which was thought to be the result of old 
trauma.  The post-service medical evidence also documents 
complaints of left shoulder pain in December 1977.  The 
medical record is largely illegible but seems to state that 
range of motion of the left shoulder was within normal 
limits.  X-ray studies were consistent with trauma to the 
left AC joint.  Deformity of the left clavicle was noted.  
The Veteran was referred to orthopedics.  

A March 1985 VA treatment record notes complaints of left 
shoulder pain.  The assessment was left shoulder pain, 
etiology unknown.  It was noted to possibly be muscular, but 
there were no signs of nerve impingement.  

A February 1999 VA treatment record notes complaints of neck 
pain which radiates down the left arm.

An April 2000 letter from a VA physician notes that the 
Veteran has had chronic pain in his left arm and neck since 
1965.  The pain is associated with decreased strength in his 
left arm.  He has full range of motion of the upper 
extremities.  EMG nerve conduction studies were compatible 
with a left ulnar compression neuropathy at the elbow, but no 
compression at Guyon's canal.  There was also evidence of 
axonal loss.  The physician stated that there was no 
radiculopathy but there was sensory nerve injury secondary to 
the old laceration injury of 1965.  

The report of a September 2001 VA examination notes that 
there were no reflex, sensory, or motor deficits in the upper 
extremity and there was no weakness or atrophy in the upper 
extremities.  

A May 2004 letter from the Veteran's treating VA physician 
notes that the Veteran has had worsening bilateral shoulder 
pain.  It is aggravated by lifting heavy objects.  

A March 2005 VA examination report notes that the left arm 
and left hand condition is not secondary to his cervical 
spine arthritis.  The examiner opined that the subjective 
symptoms are greater than the objective findings.  A cervical 
magnetic resonance imaging (MRI) was suggested, as well as a 
full work up to determine the cause of the severe pain.  X-
ray studies revealed mild degenerative joint disease of the 
left shoulder.  

An October 2005 VA treatment record states, "He has chronic 
cervical and L arm dating from the service."  

A January 2006 VA examination report notes that the Veteran 
complained of tingling in his hands, dysesthesia, and 
progressive weakness with use of the left upper extremity.  
He has weakness when lifting heavy objects and weakness as 
well as pins and needles when driving.  There was no 
objective evidence of limitation of motion secondary to 
spasm, weakness, or tenderness.  Sensation was intact 
throughout from C4-C5 through T1.  His intrinsic and 
extrinsic muscle function was intact, although occasionally 
weaker with repeated use.  The examiner stated, "I think 
that [the feeling of pins and needles] is secondary to his 
peripheral neuropathy secondary to his diabetes."  

A May 2006 letter from the Veteran's treating VA physician 
notes that the Veteran has cervical spine disease which 
causes him to have severe pain in his neck and shoulder, and 
radiating pain down his arms.  

After reviewing the record, the Board has determined that 
there is conflicting medical evidence of record.  The March 
2005 VA examiner appears to have the opinion that the left 
shoulder degenerative joint disease is not etiologically 
related to the cervical spine disability.  However, no 
rationale is given, and the neurological complaints are not 
adequately addressed (to include the prior findings in April 
2000).  Additionally, the examiner does not provide an 
opinion with regard to aggravation of the left shoulder 
disability by the service-connected cervical spine 
disability.

The January 2006 VA examination report does not include any 
diagnosis for the left arm/shoulder complaints.  Moreover, 
the examiner attributes the "pins and needles" to the 
Veteran's peripheral neuropathy diagnosis.  However, the 
peripheral neuropathy diagnosis is for the lower extremities, 
not the upper extremities.  Finally, the opinion does not 
address whether the left arm/shoulder disability is 
aggravated by the cervical spine disability, nor does it 
address the prior neurologic findings in April 2000.

While the Veteran's VA physician did opine in a May 2006 
letter that the Veteran's cervical spine disability causes 
left shoulder and arm pain, no diagnosis of the left shoulder 
and arm (apart from pain) is given.  The Board notes that 
pain alone without an underlying disorder is not a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Therefore, a new VA examination, to include orthopedic and 
neurological work-ups, is warranted.

Because pursuant to this remand, the Veteran will be 
undergoing an orthopedic and neurologic VA examination in 
conjunction with his left arm/shoulder disability, the Board 
finds that a nexus opinion should also be obtained with 
regard to whether the bilateral leg/foot disability is due 
to/the result of or aggravated by the service-connected 
cervical spine disability. 

Ongoing VA medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); and 
38 C.F.R. § 3.310, regarding his secondary 
service connection claims, to include 
aggravation of a nonservice-connected 
condition by a service-connected 
condition.  

2.  Obtain all VA treatment records dating 
from July 2005 to the present.  It appears 
that the Veteran has received treatment at 
numerous Florida VA medical facilities; 
therefore, all pertinent treatment 
facilities should be included in the 
search for such records.

3.  Schedule the Veteran for an orthopedic 
and neurologic examination by a physician 
with the appropriate expertise to 
determine the current severity of the 
Veteran's cervical spine disability, as 
well as a diagnosis for and the likely 
etiology of his current left arm/shoulder 
disability.

The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner.

The examiner should describe all 
symptomatology due to the Veteran's 
service-connected cervical spine 
disability.  Any indicated studies, 
including an X-ray study, range of motion 
testing in degrees and nerve conduction 
studies, should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, and right and 
left rotation.   

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should also 
be described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.  

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should specifically address 
whether there is muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis, or whether the cervical spine is 
ankylosed.  

The examiner should specifically identify 
any evidence of neuropathy or radiculopathy 
due to the service-connected cervical 
spine, to include reflex changes, 
characteristic pain, and muscle spasm.  Any 
functional impairment of the upper 
extremities due to the service-connected 
cervical spine disability should be 
identified, and the examiner should assess 
whether the Veteran suffers from 
intervertebral disc syndrome.  If the 
Veteran is diagnosed with intervertebral 
disc syndrome, the examiner should assess 
the frequency and duration of any episodes 
of intervertebral disc syndrome, and in 
particular the examiner should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and treatment by 
a physician.  

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected cervical spine disability 
on his ability to work, to include whether 
it renders him unemployable.  

The examiner should provide a diagnosis of 
any current left arm/shoulder disability 
and any bilateral leg/foot disability.  

The examiner should provide an opinion, 
with regard to any current left 
arm/shoulder disability, as to whether it 
is at least as likely as not (ie., a 50 
percent or better probability) 
etiologically related to the in-service 
neck injury in 1965.

If the examiner determines that there is 
less than a 50 percent probability that the 
left arm/shoulder disability is 
etiologically related to the in-service 
neck injury, the examiner should provide an 
opinion as to whether the current left 
arm/shoulder disability is at least as 
likely as not (ie., a 50 percent or better 
probability) caused by or aggravated by 
(permanently worsened the underlying 
disorder beyond normal progression of the 
disorder) the service-connected cervical 
spine disability.  If the examiner finds 
that the left arm/shoulder disability is 
aggravated, he/she should quantify the 
degree of aggravation if possible.  

The examiner should also provide an opinion 
as to whether the current bilateral 
leg/foot disability is at least as likely 
as not (ie., a 50 percent or better 
probability) caused by or aggravated by 
(permanently worsened the underlying 
disorder beyond normal progression of the 
disorder) the service-connected cervical 
spine disability.  If the examiner finds 
that the bilateral leg/foot disability is 
aggravated, he/she should quantify the 
degree of aggravation if possible.  

The rationale for all opinions expressed 
should also be provided.

4.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the Veteran's claims.  
If the benefits sought on appeal remain 
denied, the Veteran and her representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


